Citation Nr: 0509627	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to basic eligibility for VA benefits



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant was enrolled in Army ROTC during the period May 
1979 to December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the St. Petersburg, 
Florida, Regional Office (RO) that appellant is not a 
"veteran" entitled to VA disability benefits for diabetes 
mellitus.  Diabetes was diagnosed while appellant was a 
Reserve Officers' Training Corps (ROTC) cadet, and resulted 
in appellant's discharge from the ROTC program.

Appellant testified at an RO hearing in January 2003, and he 
also testified before the undersigned Veterans Law Judge in a 
Travel Board hearing in July 2003.  Transcripts of both 
hearings have been associated with the file.

This case was remanded for further development in December 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  Persons enrolled in the Reserve Officers Training Corps 
(ROTC) program are not on "active duty" status.  They are 
entitled to veterans' disability benefits for injuries 
incurred during verified periods of Inactive Duty for 
Training (INACDUTRA), and for diseases and injuries incurred 
during verified periods of Active Duty Training (ACDUTRA) 
under other certain provisions.
  
2.  Appellant was enrolled in Army ROTC as a scholarship 
cadet from May 1979 to December 1980, during which period he 
attended classes at Seton Hall University.  There are no 
verified periods of INACDUTRA and it is not shown that any 
injury was present during any INACDUTRA.

3.  Appellant attended Army ROTC Advanced Camp for four days 
in June 1980.  The appellant is not shown to have any 
qualifying verified ACDUTRA under the applicable provisions.  
Enrollment as a member of ROTC does not constitute ACDUTRA.
    

CONCLUSIONS OF LAW

Appellant's enrollment in ROTC does not entitle him to 
veterans' disability benefits for diabetes mellitus. 
38 U.S.C.A. §§ 101 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for diabetes mellitus was received in 
October 2001; the claim was denied in January 2002.  RO sent 
appellant a VCAA duty-to-assist letter in November 2001, 
prior to the rating decision, and additional VCAA duty-to-
assist letters in January 2004 and February 2004 during the 
pendancy of this appeal.  None of these three duty-to-assist 
letters expressly satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in September 2002, and the 
Supplemental Statements of the Case (SSOC) in February 2003 
and January 2005 all listed the evidence on file that had 
been considered in formulation of the decision.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.112 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's ROTC personnel records and obtained 
verification from the National Personnel Records Center 
(NPRC) and from the Seton Hall ROTC Detachment that neither 
of those entities has additional records on file.  Appellant 
was afforded hearings before the Decision Review Officer and 
before the Board (in a Travel Board hearing) in which to 
personally state his case for why the claimed benefits should 
be granted.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board also notes that in cases 
where the law, and not the evidence, is dispositive, the VCAA 
is not for application.  Mason v. Principi, 16 Vet. App. 129 
(2002); VAOPGCPREC 2-2004 (March 9, 2004).  The Board will 
accordingly adjudicate the issue, since doing so poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Factual Background

Army Reserve Officers Training Corps (ROTC) records on file 
show that appellant enlisted in the Army ROTC program 
effective May 29, 1979.  He was enrolled in the Army ROTC 
scholarship program in June 1979, under an enlistment 
contract that obligated him to accept a commission if 
offered, but stipulating that the contract was not a 
guarantee of eventual commissioning.  He was honorably 
discharged from ROTC effective December 31, 1980, due to 
medical disqualification.   At the time of his discharge, 
appellant was a member of Senior ROTC.

Military orders show that appellant attended and completed 
the nine-day Air Assault School (Fort Campbell, Kentucky) in 
June 1979.  He also reported to the ROTC Advanced Camp (Fort 
Bragg, North Carolina) in June 1980.  ROTC Advanced Camp is 
more than four consecutive weeks long, but Army travel 
records indicate that appellant spent just four days at Fort 
Bragg before returning home.

The file contains a record of inpatient treatment at Overlook 
Hospital, a private medical facility, in November 1981; the 
medical procedure performed was right upper lobectomy and 
bronchoscopy.  The hospital discharge diagnosis was chancroid 
lung tumor and diabetes mellitus with retosis, complicated by 
uncontrolled diabetes mellitus.  A hospital discharge note by 
Dr. N.L. states that appellant was discharged with the 
diabetes under good control with insulin.

The file contains a letter from Dr. S.C.B., an 
ophthalmologist in private practice, dated February 1993.  
The letter attests that appellant currently had diabetic 
retinopathy of both eyes.

The file contains a Diabetes Mellitus Residual Functional 
Capacity Questionnaire executed by Dr. J.D., a private 
physician, in May 1998.  This document records that appellant 
currently had diabetes to a disabling degree.

The file contains documents by Dr. R.D.H., a private 
physician, dated April 1998 and February 2000.  These 
documents record that appellant currently had diabetes to a 
disabling degree.

Appellant submitted a letter to RO in September 2001stating 
that he had been told that he was entitled to benefits for 
diabetes mellitus because he developed that condition while 
he was a member of Army ROTC with a scholarship contract.  
The letter asserts that appellant was diagnosed with diabetes 
while he was at Fort Bragg and that the condition had 
worsened significantly over time.  The letter speculates that 
appellant developed diabetes because of the stress of 
maintaining Dean's List grades and his military activities.     

Appellant submitted a claim for service connection for 
diabetes in October 2001.  The claim asserts appellant was 
told that he was entitled to VA compensation because the 
condition developed while he was under an ROTC scholarship 
contract.  Appellant was honorably discharged because the 
onset of diabetes caused him to be disqualified for military 
service.  The claim also asserts that the diabetes was 
diagnosed after physicals in 1977 and 1979, and accordingly 
developed while appellant was on reserve duty, possibly due 
to stress.

The file contains a physician's statement to Liberty Mutual 
Insurance Company dated November 2001, in which the physician 
attests that appellant currently had diabetes to a disabling 
degree.

RO sent appellant a letter in January 2002 denying his claim, 
based on a determination that appellant did not meet the 
criteria to be considered a veteran.  Appellant submitted a 
Notice of Disagreement (NOD) in February 2002, asserting that 
he is entitled to disability benefits from either VA or from 
the Army because he was under contract to the Army at the 
time that the disability became manifest.

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in April 2002, with letter attached.  These 
documents again argue that appellant is entitled to 
disability benefits because the disease became manifest while 
appellant was under contract.  The documents also state that 
while appellant was in ROTC he participated in active duty 
for training (ACDUTRA) for air assault school, summer weekend 
training, et cetera.  

RO's Decision Review Officer (DRO) issued a rating decision 
in September 2002 that affirmed the previous decision denying 
status as a veteran.  A concurrent Statement of the Case 
(SOC) informed appellant that RO had determined that 
appellant is not considered to be a "veteran" for VA 
purposes.

Appellant submitted a VA Form 9 in October 2002 arguing again 
that he is entitled to disability benefits from either VA or 
from the Army because he was under ROTC scholarship at the 
time that the claimed disability became manifest.  The VA 
Form 9 also repeats the assertion that appellant conducted 
frequent periods of ACDUTRA while he was in ROTC, and that 
the diabetes may have developed due to the stress to which 
appellant was subjected while he was in ROTC.   

Appellant testified before the DRO in January 2003.  
Appellant testified that physical examinations early in his 
cadetship show he was not a diabetic at that time; the 
diabetes was discovered later in his cadetship, resulting in 
his discharge (Transcript, pg. 1).  Because of the diabetes, 
appellant was denied the commission that he had been promised 
(Transcript, pg. 1).  Appellant was under great stress to 
achieve during his ROTC enrollment, and stress is recognized 
as a cause of diabetes (Transcript, pg. 2).  Appellant 
believes that because he was under ROTC contract at the time 
that the disability became manifest, and because he was 
living up to the terms of that contract, he is entitled to 
compensation for the disability (Transcript, pg. 2).

Appellant testified in a Travel Board hearing in July 2003.  
Appellant testified that he was under contract to Army ROTC 
at Seton Hall University beginning in May 1979, and ending 
with his honorable discharge for medical disqualification in 
December 1980 (Transcript, pg. 2).  In the course of his 
participation in ROTC, appellant participated in ACDUTRA on 
several occasions, including Air Assault School at Fort 
Campbell, Kentucky (Transcript, pg. 2).  Appellant believes 
that the ROTC contract states that he would provide four 
years of active duty in return for a commission (Transcript, 
pg. 2).  Appellant testified that he had been fulfilling all 
requirements made on him by the Professor of Military Science 
at his school (Transcript, pg. 2).

Appellant testified that he had to undergo a number of 
physicals for his ROTC participation, but only the last 
physical identified diabetes (Transcript, pg. 2).  
Appellant's diabetes has increased in severity to the point 
where he is no longer employable (Transcript, pg. 2-3).

Appellant testified that he was under full military contract, 
had been issued with an identification card and 
identification tags ("dog tags"), wore a uniform, and 
performed duty at a military facility, which would lead the 
casual observer to believe that appellant was a military 
person at that time (Transcript, pg. 5).  Appellant believes 
that he is in the same category as a person who is becomes 
ill within the first week or two of basic training, and is 
discharged with a disability (Transcript, pg. 5).

RO submitted a request to the National Personnel Records 
Center (NPRC) for records pertaining to all periods of 
ACDUTRA and INACDUTRA performed by appellant while he was in 
ROTC, and for copies of any reports of physical examination.  
NPRC responded in February 2004 that appellant had reserve 
time only, i.e., no active duty or ACDUTRA.  NPRC also stated 
that there were no examination reports on file.

RO also submitted a request to the Army ROTC detachment at 
Seton Hall University for any records relating to appellant's 
participation in the program.  The detachment responded in 
December 2004 that records are only maintained on campus for 
five years after a student is disenrolled; accordingly, the 
detachment no longer has no records relating to appellant.
  

III.  Analysis

In essence, appellant contends that he is a "veteran" 
because he was enrolled in Army ROTC under scholarship at the 
time that his diabetes was diagnosed.

The term "veteran" means a person who served in the active 
military service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 31(d) (2004).

Active Duty

"Active duty" means full-time duty in the Armed Forces, 
other than active duty for training. 38 U.S.C.A. § 101(21)(A) 
(West 2002); 38 C.F.R. § 3.6(b)(1) (2004) (emphasis added).

As noted below, the statute specifically defines ROTC cadets 
as falling under either ACDUTRA or INACDUTRA during training 
(as distinguished from cadets at the federal service 
academies or candidates at the preparatory schools of the 
federal service academies, who are specifically defined as 
being in "active duty" status).  The Board finds that the 
clear meaning of the statute is that ROTC cadets are not on 
"active duty" at any time during their cadetships. 

Active Duty for Training

The term "active military service" can mean any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2004) (emphasis 
added).  

The term "active duty for training" means duty performed by 
a member of a Senior Reserve Officers Training Corps program 
when ordered to such duty for purpose of training for a 
period of not less than four weeks and which must be 
completed by the member before the member is commissioned.  
The duty must be under chapter 103 of title 10.  38 U.S.C.A. 
§ 101(22)(D) (West 2002); 38 C.F.R. § 3.6(c)(4) (2004).  It 
also means authorized travel to or from such duty.  
38 U.S.C.A. § 101(22)(E) (West 2002).  

There is only one period of training documented in the file 
that meets these criteria: the period at Senior ROTC Summer 
Camp in June 1980, since ROTC Summer Camp is a requisite for 
commissioning and is more than four consecutive weeks in 
length (appellant completed only a few days of the training, 
but he was nonetheless in ACDUTRA status while at Fort Bragg 
and en route to and from Fort Bragg).  The other training 
cited by appellant as ACDUTRA, such as weekend drills and 
participation in Air Assault School, was not ACDUTRA because 
such training was not a prerequisite for eventual 
commissioning and did not entail training for at least four 
continuous weeks.  

Significantly, it does not appear that this period qualified 
under title 10 as the appropriate authorities have indicated 
that the appellant had no qualifying periods of active duty 
for training.  Thus this period, while potentially meeting 
some criteria for ACDUTRA does not qualify.  Thus, there is 
no legal basis upon which to allow the claim.

An injury or disease incurred during active military service 
will be deemed to have been incurred in line of duty when the 
person on whose account benefits are claimed was, at the time 
the injury was suffered or the disease contracted, in active 
military service, whether on active duty or on authorized 
leave, unless such injury or disease was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a) (West 2002) (emphasis added).

Appellant asserts that his diabetes was diagnosed while he 
was on ACDUTRA at Fort Bragg.  While appellant has 
essentially asserted that this was ACDUTRA, it was not.  
There is no verification of any qualifying service.  Thus, 
there is no basis to conclude that this was qualifying 
service.  The appellant's circumstance is similar to one who, 
as a member of a reserve unit, is found to have a disease, 
but not found to have it under ACDUTRA.  The mere fact that 
you are under contract when a disease appears is not 
qualifying service for service connection.  Here, while 
appellant was under contract to ROTC, the mere development of 
a disease during that contract period does not qualify for VA 
benefits.  As certified, he had no qualifying ACDUTRA, so 
there is no legal basis to allow the claim.  The Board 
accordingly finds that appellant's diabetes cannot be 
service-connected as consequent to ACDUTRA. 

Inactive Duty for Training

The term "active military service" also means any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from and acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. 
§ 101(24)(C) (West 2002); 38 C.F.R. § 3.6(a) (2004) (emphasis 
added).   

The term "inactive duty training" means training (other 
than active duty for training) by a member of the Senior 
Reserve Officers' Training Corps prescribed under chapter 103 
of title 10.  38 U.S.C.A. § 101(23)(C) (West 2002); 38 C.F.R. 
§ 3.6(d)(3) (2004).  The term "inactive duty for training" 
does not include attendance at an educational institution in 
an inactive status.  38 C.F.R. § 3.6(d)(4)(ii) (2004).  

INACDUTRA could cover appellant's participation in Air 
Assault School and in military training at Seton Hall 
(military science classes, organized drills, weekend training 
sessions, et cetera).  It is not clear if it qualifies, but 
it does not matter.  When not actually participating in ROTC 
training activities, appellant was in an inactive status, not 
INACDUTRA.  There is nothing in the statute supporting 
appellant's belief that a cadet on ROTC scholarship is 
considered to be on continuous active duty status.    

As noted above, there is provision for service connection for 
injury incurred during INACDUTRA, but not for disease other 
than those specifically enumerated (acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident); 
this is the major difference between ACDUTRA and INACDUTRA.  
The Board accordingly finds as a matter of law that 
participation in INACDUTRA does not entitle appellant to 
disability benefits for diabetes.   

The Board notes at this point that appellant has generally 
argued that he must have contracted his diabetes while he was 
a student at Seton Hall, possibly due to the stresses of the 
ROTC program.  As discussed above, enrollment in ROTC does 
not constitute active military service for which incurrence 
of a disease can be service-connected (absent incurrence 
during periods of ACDUTRA, or absent the incurrence of 
specific diseases during INACDUTRA that do not include 
diabetes).  It is therefore not necessary to discuss the 
etiology of the diabetes, since in any case service 
connection is not available for the period of appellant's 
participation in ROTC.

Contract

Appellant has argued the theory that the terms of his 
scholarship imposed a contractual obligation on him to enter 
the Army as a commissioned officer, and that his medical 
discharge without a commission somehow imposed a contractual 
obligation on VA, or the Army, to award him disability 
benefits.  

The Board simply notes that there is a clause in appellant's 
ROTC scholarship contract (Part I, paragraph 1d) stating that 
enrollment in the ROTC program does not commit the Army to 
the member's continuance in the program or his appointment as 
an officer; such appointment is dependent on the member's 
meeting requirements for appointment as established by law or 
regulation.  The contract also includes a clause (Part II, 
paragraph 2c) stating that the Secretary of the Army may 
release the member from his obligation under the agreement 
and separate him from the ROTC program and/or the ROTC 
Financial Assistance Program at any time that in his opinion 
the best interests of the Army require such action.  

The scholarship contract accordingly did not guarantee 
appellant a commission, and there is no implicit or explicit 
contractual entitlement to veterans' benefits because a 
commission was not offered.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Entitlement to veteran's status for disability benefits for 
diabetes mellitus is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


